In a medical malpractice action, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated September 5, 1991, made upon her default, which dismissed her complaint for failure to comply with discovery demands.
Ordered that the appeal is dismissed, with costs.
The appeal is dismissed because no appeal lies from an *539order entered upon the default of the aggrieved party (see, CPLR 5511; High v Coletti, 143 AD2d 810). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.